Title: The American Commissioners to the Massachusetts Council, 9 September 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Massachusetts Council


Honourable Gentlemen
Passi September 9. 1778
The inclosed Letter was delivered to Us by the Person intrusted with it for Inspection. We did not think it proper that a Letter should go through our Hands to America, from Mr. Hutchinson, without Examination. We accordingly broke the seal and found the two Powers of Attorney, and the Letter inclosed, of which Letter We have taken a Copy. We think it proper to send it to you, rather than Dr. Lloyd. You will judge what is proper to do with it. It requires no Comments of ours, who have the Honour to be with great Consideration, Your most obedient humble servants
B FranklinJohn Adams
The Hon. Council of Mass. Bay.
